 

STOCK PURCHASE AGREEMENT

 

This Purchase Agreement (the "Agreement") is made and entered into as of the
21st day of August, 2012, by and between AVRA Surgical Robotics, Inc., a
Delaware corporation ("AVRA"), and HeartWare, Inc., a Delaware corporation
("HeartWare"). HeartWare and AVRA are sometimes referred to herein as the
"Parties."

 

RECITALS

 

A.AVRA is in the business of designing, developing, manufacturing and marketing
robotics for medical and other applications.

 

B.HeartWare is in the business of designing, manufacturing and marketing medical
devices.

    C.To facilitate the development and marketing of robotic devices, HeartWare
wishes to make an investment in AVRA, and AVRA wishes to accept such investment
and issue equity therefor, on the terms and subject to the conditions set forth
in this Agreement.

 

ACCORDINGLY, HeartWare and AVRA hereby set forth their agreement as follows:

 

AGREEMENT

 

Article 1.Definitions.

 

1.1."Accredited Investor" has the definition set forth in Regulation D
promulgated by the Securities and Exchange Commission.

 

 

 

 

1.2."Affiliate" means, with respect to any specified Person, any other Person
who, directly or indirectly, controls, is controlled by, or is under common
control with such Person. For the purposes of this definition, "control" means
the possession, directly or indirectly, of the power to direct the management
and policies of a Person whether through the ownership of voting securities,
contract, or otherwise, and the terms "controlled" and "controlling" have
meanings correlative thereto.

 

1.3."Agreement" means this Stock Purchase Agreement, as it may be duly
supplemented or amended by the parties hereto.

 

1.5."Company Intellectual Property" means all Intellectual Property owned or
used by or licensed to AVRA or the Subsidiaries (whether exclusively,
non-exclusively, jointly with another party or otherwise).

 

1.6."Company Products" means any and all robotic devices, prototypes, equipment,
tools or techniques for medical or other applications, including any and all
devices, prototypes, equipment, tools or techniques that are covered by the
Company Intellectual Property.

 

1.4."Court Order" means any judgment, order, writ, award or decree of any United
States federal, state or local, or any supra-national or non-U.S., court or
tribunal and any award in any arbitration proceeding or any other Governmental
Authority

 

1.7."Derivative Securities" means any securities or rights convertible into, or
exercisable or exchangeable for (in each case, directly or indirectly), Common
Stock, including options and warrants.

 

1.8."Governmental Authority" means any federal, state, local, or any non-U.S.
government, governmental, regulatory or administrative authority, agency or
commission or any court, tribunal, or judicial or arbitral body.

 

-2-

 

 

1.9."Intellectual Property" means (i) inventions, whether or not patentable,
whether or not reduced to practice, and whether or not yet made the subject of a
pending patent application or applications; patent applications and patents
(including all divisions, continuations, continuations-in-part, reissues,
reexaminations, extensions) and all rights therein and improvements thereto;
(ii) trademarks and service marks; (iii) copyrights (registered or otherwise) in
both published and unpublished works; (iv) computer software, including, without
limitation, software code (in any form including source code and executable or
object code), databases, data collections, user interfaces, operating systems
and specifications, documentation and other materials related thereto; (v) trade
secrets and confidential, technical and business reformation; and(vi) all
product specifications, technical knowledge, procedures, formulae, confidential
information, analytical methodology, designs, plans, processes, methods, and
other proprietary information and know-how.

 

1.10."Laws" means any United States federal, state and local, and any non-U.S.,
laws, statutes, regulations, rules, codes or ordinances enacted, adopted, issued
or promulgated by any Governmental Authority or common law.

 

1.11."Lien" means any lien (statutory or other), claim, charge, security
interest, mortgage, deed of trust, pledge, hypothecation, assignment,
conditional sale or other title retention agreement, preference, priority or
other security agreement or preferential arrangement of any kind, and any
easement, encroachment, covenant, restriction, right of way, defect in title or
other encumbrance of any kind.

 

-3-

 

 

1.12."New Securities" means, collectively, equity securities of AVRA, whether or
not currently authorized, as well as rights, options, or warrants to purchase
such equity securities, or securities of any type whatsoever that are, or may
become, convertible or exchangeable into or exercisable for such equity
securities.

 

1.13."Permitted Liens" means (i)mechanics', workmen's, warehousemen's,
repairmen's and other like Liens arising in the ordinary course of business or
deposits to obtain the release of such Liens; (ii) Liens for Taxes and other
governmental charges and assessments which are not yet due and payable or are
being contested in good faith; (iii) purchase money liens incurred in the
ordinary course of business; and (iv) other Liens or imperfections on property
which do not adversely affect title to, detract from the value of, or impair the
existing use of, the property affected by such Lien or imperfection.

 

1.14."Person" means any individual, corporation, partnership, trust, limited
liability company, association or other entity.

 

1.15."Tax" or "Taxes" means (i) any federal, state, local or non-U.S. taxes,
including net income, gross income, gross receipts, excise, property, sales,
use, transfer, license, employment, payroll, withholding, franchise, alternative
or add-on minimum, ad valorem, value-added, windfall profit, severance,
production, stamp, environmental or any other tax or similar tax of any kind
whatsoever imposed by any Governmental Authority, and further including any
interest, penalties or additions to tax attributable to such assessments; and
(ii) any liability for the payment of amounts with respect to payments of a type
described in clause (i) as a result of being a member of an affiliated,
consolidated, combined or unitary group.

 

-4-

 

 

Article 2.Purchase of Shares.

 

2.1.Subject to the terms and conditions of this Agreement, on the Closing Date
(as defined below), AVRA will sell and issue to HeartWare 329,064 shares of AVRA
Common Stock, $0.0001 par value per share ("Common Stock"), at a purchase price
of $ 3.04 per share, for a total purchase price of One Million Dollars
($1,000,000.00) (the "HeartWare Shares"). The HeartWare Shares shall represent
one percent (1%) of the fully diluted equity of AVRA as of the Closing Date. On
the Closing Date, AVRA shall deliver to HeartWare a certificate representing the
HeartWare Shares, free and clear of all Liens.

 

2.2.The sale and issuance of the HeartWare Shares shall take place remotely via
the exchange of documents and signatures on the date hereof (the "Closing,
Date") or at such other time and place as HeartWare and AVRA mutually agree in
writing.

 

2.3.AVRA will use the proceeds from the sale of the HeartWare Shares for
continued development of robotic technologies.

 

Article 3.AVRA's Representations and Warranties. AVRA makes the following
representations and warranties to HeartWare, except as disclosed by AVRA in the
disclosure schedule attached as Exhibit A to this Agreement, dated as of the
date of this Agreement and delivered by AVRA to HeartWare simultaneously
herewith (which disclosure schedule shall contain specific references to the
sections or subsections to which the disclosures contained therein relate and an
item on such disclosure schedule shall be deemed to qualify only the particular
sections or subsections specified for such item) (the "Disclosure Schedule").

 

-5-

 

 

3.1.Organization; Authority. AVRA is a corporation duly organized, validly
existing and in good standing under the Laws of the State of Delaware. AVRA has
the requisite corporate power and authority to carry on its business as
currently being conducted. AVRA, either directly or through a Subsidiary, is
duly licensed or qualified to do business as a foreign corporation and is in
good standing under the Laws of each other jurisdiction in which the character
or ownership of its or its Subsidiary’s properties or in which the transaction
or character of its or its Subsidiary’s business makes such qualification
necessary, except where the failure to be so licensed or qualified or in good
standing would not be material or have an adverse effect on AVRA or its business
or operations as currently conducted. Attached hereto as Exhibits B and C are
true and correct copies of AVRA's Certificate of Incorporation and Bylaws as
amended in effect on the date hereof (AVRA's "Charter Documents"). AVRA is not
in violation of any provision of AVRA's Charter Documents. No amendment to any
of AVRA's Charter Documents has been approved or proposed since their adoption
in the form attached hereto.

 

3.2.Subsidiaries. AVRA has no subsidiaries other than as set forth on the
Disclosure Schedule (a "Subsidiary"). Each Subsidiary is duly organized, validly
existing and in good standing under the Laws of its jurisdiction of
incorporation, has the requisite corporate power and authority to carry on its
business as currently being conducted, is duly licensed or qualified to do
business and is in good standing under the Laws of each other jurisdiction in
which the character or ownership of its properties or in which the transaction
or character of its business makes such qualification necessary, except where
the failure to be so licensed or qualified or in good standing would not be
material or have an adverse effect on its business or operations as currently
conducted.

 

-6-

 

 

3.3.Capitalization.

 

(a)The authorized capital stock of AVRA consists of one hundred (100) million
shares of Common Stock and ten million (10) shares of Preferred Stock, of which
31,339,754 shares of Common Stock are presently issued and outstanding. All of
the outstanding shares of Common Stock have been duly authorized and validly
issued, and are fully paid and non-assessable and were issued in compliance with
all applicable federal and state securities Laws. No shares of AVRA's Common
Stock are, or at any time have been, subject to a right of repurchase. The
authorized and issued shares of Common Stock, including the shares issued
pursuant to this Agreement, are not subject to preemptive rights created by
statute, AVRA's Charter Documents, or any agreement to which AVRA is a party or
by which AVRA is bound. Except as stated in Exhibit A, AVRA has no other capital
stock authorized, issued or outstanding. Section 3.3(a) of the Disclosure
Schedule sets forth the capitalization of AVRA immediately following the Closing
Date including the number of shares of issued and outstanding Common Stock and
the holders of more than five percent thereof.

 

-7-

 

 

(b)Except as stated in Exhibit A, AVRA has not issued and does not have
outstanding any subscription, warrant, option, convertible security or other
right (contingent or otherwise) to purchase or acquire any shares of the Common
Stock or any other class or securities of capital stock, and is not a party to
or bound by any contract (other than this Agreement) providing for the purchase
or acquisition of any shares of AVRA's Common Stock or any other class or
securities or capital stock.

 

3.4.No Conflict; Consents.

 

(a)AVRA's execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby, does not and will not (i) conflict with or
violate any provision of AVRA's Charter Documents, (ii) conflict with in any
material respect, result in a material breach of, constitute a material default
under, result in the acceleration of any right under, create in any party the
right to accelerate, terminate, modify or cancel, give rise to a material
payment obligation under, require any notice, consent or waiver under, or result
in the loss of any material benefit to which AVRA is entitled under, any
material contract to which AVRA is a party or by which AVRA is bound, (iii)
result in the creation or imposition of any Lien upon any of AVRA's assets, or
(iv) violate in any material respect any Laws applicable to AVRA or any of its
properties or assets. No consent, notice, waiver, approval, order or
authorization of any governmental entities required by AVRA in connection with
the execution and delivery of this Agreement.

 

-8-

 

 

3.5.Financial Statements. AVRA will make available to HeartWare the following
documents, all of which are available on the EDGAR database of the Securities of
Exchange Commission for companies reporting under the Securities Exchange Act of
1934: (i) the [2011Audited Balance Sheet] of AVRA, together with all notes
thereto; (ii) an unaudited balance sheet of AVRA as of June 30, 2012 (the
"Balance Sheet Date"); which are collectively referred to herein as the
"Financial Statements." Except as disclosed in the Financial Statements or on
Section 3.5of the Disclosure Schedule, the Financial Statements have been
prepared in accordance with the books and records of AVRA and generally accepted
accounting principles, consistently applied throughout the periods involved
("GAAP") and fairly present, in all material respects, the financial condition
and results of operations of AVRA and its Subsidiary, on a consolidated basis,
as of the respective dates thereof and for the respective periods covered
thereby. Except as set forth in the Financial Statements, AVRA has no material
liabilities or obligations, contingent or otherwise, other than (i) liabilities
incurred in the ordinary course of business subsequent to the Balance Sheet
Date, (ii) obligations under contracts and commitments incurred in the ordinary
course of business, and (iii) liabilities and obligations of a type or nature
not required under GAAP to be reflected in the Financial Statements, which, in
all such cases, individually and in the aggregate would not have a material
adverse effect on the business of AVRA.

 

-9-

 

 

3.6Litigation. There is no litigation, action, suit, proceeding, inquiry, claim,
arbitration or investigation pending or, to the knowledge of AVRA, threatened
(a) against AVRA, the Subsidiaries or any of their assets or property or any of
their directors or officers in their capacities as such or (b) relating to,
affecting or arising in connection with this Agreement, or the transactions
contemplated hereunder or thereunder. Neither AVRA nor the Subsidiaries is party
to or subject to, nor are any assets of AVRA or the Affiliates subject to, the
provisions of any Court Order or any settlement or similar agreement or written
arrangement with ongoing obligations relating to a dispute (or the resolution of
a dispute) with any Person.

 

3.7.Rights of Registration and Voting Rights. Neither AVRA nor the Subsidiaries
are under any current obligation to register under the Securities Act of 1933
any of its currently outstanding securities or any securities issuable upon
exercise or conversion of its currently outstanding securities. No stockholder
of AVRA has entered into any agreements with respect to the voting of capital
shares of AVRA. AVRA is a reporting company under the Securities Exchange Act of
1934 (the “Exchange Act”) and intends to take such action under the Securities
Act of 1933 and the Exchange Act to register its shares for issuance and trading
customary for a public company.

 

3.8.Taxes. There are no federal, state, county, local or foreign Taxes due and
payable by AVRA or the Subsidiaries which have not been timely paid when due.
There are no accrued and unpaid federal, state, country, local or foreign Taxes
of AVRA or the Subsidiaries which are due, whether or not assessed or disputed.
AVRA and the Subsidiaries have duly and timely filed all federal, state, county,
local and foreign Tax returns required to have been filed by it and there are in
effect no waivers of applicable statutes of limitations with respect to Taxes
for any year.

-10-

 

 

3.9.Insurance. AVRA intends to have in full force and effect directors and
officers’ insurance policies with extended coverage within thirty days of the
date of this Agreement. In AVRA’s opinion, the coverage will be sufficient in
amount (subject to reasonable deductions) to defend and indemnify its directors
and officers for actions taken on behalf of AVRA or the Subsidiaries.

 

3.10.Employee Agreements. Each current and former employee, consultant and
officer of AVRA and the Subsidiaries have executed an agreement with AVRA or the
Subsidiaries, as applicable, regarding confidentiality, proprietary information
and assignment of inventions (the "Confidential Information Agreements"). .

 

3.10.Intellectual Property. Control of AVRA was recently acquired by Granite
Investor Group, Inc., a Delaware corporation, and was converted from a reporting
shell company to an operating company in the business of designing, developing,
manufacturing and marketing robotics for medical and other applications. AVRA is
in the process of acquiring, directly or through subsidiaries, Company
Intellectual Property. With respect to such Company Intellectual Property that
AVRA presently owns:

 

(a)Neither AVRA nor the Subsidiaries is in breach of, and each has complied in
all material respects with, all terms of, any license, agreement or other
contract relating to Company Intellectual Property. Neither AVRA nor the
Subsidiaries has received any notice of breach of any license or other agreement
relating to Company Intellectual Property. To the extent Patents are sublicensed
to AVRA or the Subsidiaries by a third Person, AVRA's or the Subsidiaries'
sublicensed rights continue in full force and effect if the principal third
Person license terminates for any reason.

 

-11-

 

 

(b)AVRA or the Subsidiaries exclusively or non-exclusively, as the case may be,
owns or licenses all right, title and interest to and under Company Intellectual
Property identified on the Disclosure Schedule, free and clear of any Liens,
except Permitted Liens. All documents and instruments necessary to perfect the
ownership rights of AVRA or the Subsidiaries in Company Intellectual Property
identified on the Disclosure Schedule have been validly executed, delivered and
filed in a timely manner with the appropriate Governmental Authority. AVRA and
the Subsidiaries have taken all commercially reasonable steps in accordance with
normal industry practice to maintain the confidentiality of and otherwise
protect and enforce their respective rights in all proprietary information that
AVRA and the Subsidiaries hold, or purport to hold, as a trade secret, and AVRA
and the Subsidiaries have good title to and an absolute right to use the trade
secrets included in the Company Intellectual Property.

 

(c)AVRA or the Subsidiaries have Intellectual Property rights sufficient for it
to conduct its current business activities. To the best of its knowledge,
neither AVRA nor the Subsidiaries have infringed, misappropriated or otherwise
violated any Intellectual Property right of any other Person, and neither AVRA
nor the Subsidiaries has received any claims nor are any claims threatened or,
to the best of its knowledge, do valid grounds exist for any such claim.

 

-12-

 

 

3.12.Compliance with Laws and Regulatory Matters. AVRA has complied, in all
material respects, with all Laws and guidance (including, without limitation,
current governmental regulations concerning good laboratory practices, good
clinical practices and good manufacturing practices) applicable to the
development activities for Company.

 

3.13.Advisors and Brokers. AVRA has not incurred and will not incur, directly or
indirectly, any investment banking or "finders" fees or any other fees related
to business or advisory services in connection with the transactions
contemplated by this Agreement.

 

3.14.Disclosure. No representation or warranty of AVRA contained in this
Agreement, as qualified by the Disclosure Schedule, and no certificate furnished
or to be furnished to HeartWare at the Closing contains any untrue statement of
a material fact or omits to state a material fact necessary in order to make the
statements contained herein or therein not misleading in light of the
circumstances under which they were made.

 

Article 4.Heart Ware's Representations and Warranties.

 

4.1.Organization; Authority. HeartWare is a corporation duly organized, validly
existing and in good standing under the Laws of the State of Delaware. HeartWare
has the requisite corporate power and authority to carry on its business as
currently being conducted. HeartWare is not in violation of any provision of its
certificate of incorporation or bylaws

 

-13-

 

 

4.2.Conflicts. HeartWare's execution and delivery of this Agreement, and the
consummation of the transactions contemplated hereby and thereby, does not and
will not (i) conflict with or violate any provision of its certificate of
incorporation or bylaw, (ii) conflict with in any material respect, result in a
material breach of, constitute a material default under, result in the
acceleration of any right under, create in any party the right to accelerate,
terminate, modify or cancel, give rise to a material payment obligation under,
require any notice, consent or waiver under, or result in the loss of any
material benefit to which HeartWare is entitled under, any material contract to
which HeartWare is a party or by which HeartWare is bound, (iii) result in the
creation or imposition of any Lien upon any of HeartWare's assets, or (iv)
violate in any material respect any Laws applicable to HeartWare or any of its
properties or assets. No consent, notice, waiver, approval, order or
authorization of any governmental entities required by HeartWare in connection
with the execution and delivery of this Agreement.

 

4.3.Restricted Securities. HeartWare is purchasing the HeartWare Shares for its
own account as an investment, and has no present plan to sell or transfer any of
the shares. HeartWare understands that neither this Agreement nor any of the
material to which HeartWare has had access in connection with the entry into
this Agreement has been filed with or reviewed by the Securities and Exchange
Commission or with the Attorney General, Securities Commissioner or comparable
regulatory authority of any state.

 

-14-

 

 

4.4.Accredited Investor. HeartWare has been granted the opportunity to ask
questions of representatives of AVRA concerning the terms and conditions of this
investment and AVRA's present and proposed businesses. HeartWare understands
that the shares to be issued pursuant to this Agreement are offered and sold to
HeartWare under the exemption from registration available for private offerings
under Section 4(2) of the Securities Act of 1933, as amended. HeartWare
represents that it is purchasing the Common Stock and the Warrant for investment
and not with a view to any public distribution thereof. HeartWare is an
"Accredited Investor" as that term is defined in Regulation D promulgated by the
Securities and Exchange Commission.

 

4.5.Advisors and Brokers. HeartWare has not incurred and will not incur,
directly or indirectly, any investment banking or "finders" fees or any other
fees related to business or advisory services in connection with the
transactions contemplated by this Agreement.

 

Article 5.Confidentiality Agreement.

 

5.1.Attached as Exhibit D is a copy of the parties' Non-Disclosure Agreements
dated August 10, 2012. The parties incorporate by reference the terms of the
Non-Disclosure Agreement as if fully set forth herein.

 

Article 6.Dispute Resolution

 

6.1.The Parties recognize that disputes as to certain matters may from time to
time arise that relate to the Parties' rights and/or obligations hereunder. It
is the objective of the Parties to establish procedures to facilitate the
resolution of disputes arising under this Agreement in an expedient manner by
mutual cooperation and without resort to litigation. To accomplish this
objective, the Parties agree to follow the procedures set forth in this Article
6 to resolve any controversy or claim arising out of, relating to or in
connection with any provision of this Agreement, if and when a dispute arises
under this Agreement.

 

-15-

 

 

6.2.With respect to all disputes arising between the Parties in under this
Agreement, including any alleged breach under this Agreement or any issue
relating to the interpretation or application of this Agreement, if the Parties
are unable to resolve the dispute within thirty (30) days after the dispute is
first identified by either Party in writing to the other, the Parties shall
refer the dispute to the executive officers of the Parties for attempted
resolution by good faith negotiations within thirty (30) days after such notice
is received, including at least one (1) in-person meeting of the executive
officers within twenty (20) days after notice is received.

 

6.3.If the executive officers of the Parties are not able to resolve any dispute
referred to them under Section 6.2 within such thirty (30) day period, then each
Party shall have right to pursue any legal or equitable remedy available to it
under applicable Laws, provided that any litigation arising under this Agreement
shall be brought in a state or federal court located in State of Delaware. Each
Party hereby agrees to the exclusive jurisdiction of such courts and waives any
objections as to the personal jurisdiction or venue of such courts.

-16-

 

 

Article 7.Miscellaneous.

 

7.1.This Agreement, including the Exhibits hereto, sets forth the complete,
final and exclusive agreement and all the covenants, promises, agreements,
warranties, representations, conditions and understandings between the Parties
hereto with respect to the subject matter hereof and supersedes all prior and
contemporaneous agreements and understandings between the Parties with respect
to the subject matter hereof, excluding the Non-Disclosure Agreement. The
foregoing shall not be interpreted as a waiver of any remedies available to
either Party as a result of any breach, prior to the date hereof, by the other
Party of its obligations under the Non-Disclosure Agreement. There are no
covenants, promises, agreements, warranties, representations, conditions or
understandings, either oral or written, between the Parties other than as are
set forth in this Agreement. No subsequent alteration, amendment, change or
addition to this Agreement shall be binding upon the Parties unless reduced to
writing and signed by an authorized officer of each Party.

 

7.2.Any notice required or permitted to be given under this Agreement shall be
in writing, shall specifically refer to this Agreement, and shall be addressed
to the appropriate Party at the address specified below or such other address as
may be specified by such Party in writing in accordance with this Section 8.2,
and shall be deemed to have been given for all purposes (a) when received, if
hand-delivered or when sent, if by confirmed facsimile or a pdf document sent by
confirmed email, or a reputable overnight courier service, or (b) five (5)
business days after mailing, if mailed by first class certified or registered
mail, postage prepaid, return receipt requested.

-17-

 

 

If to AVRA:

Barry F. Cohen, Chairman

AVRA Surgical, Inc.

1209 Orange Street

Wilmington, Delaware 19801

Fax:      302-655-5049

    With a copy to:

Jared B. Stamell, Esq.

Stamell & Schager, LLP

One Liberty Plaza, 35th Floor

New York, New York 10006-1404

Fax:      212-566-4061

    If to HeartWare:

HeartWare, Inc.

205 Newbury Street

Framingham, Massachusetts 01701

Attn: Chief Executive Officer

Fax:      508-739-0948

    With a copy to:

HeartWare, Inc.

205 Newbury Street

Framingham, Massachusetts 01701

Attn: General Counsel

Fax:      508-739-0948

 

7.3.This Agreement has been prepared jointly by the Parties and shall not be
strictly construed against either Party. Ambiguities, if any, in this Agreement
shall not be construed against any Party, irrespective of which Party may be
deemed to have authored the ambiguous provision. Any headings in this Agreement
have been inserted for convenience of reference only and are not intended to
limit or expand on the meaning of the language contained in the particular
Article or Section. Except where the context otherwise requires, the use of any
gender shall be applicable to all genders, and the word "or" is used in the
inclusive sense (and/or). The term "including" as used herein means including,
without limiting the generality of any description preceding such term.

 

-18-

 

 

7.4.The terms and conditions of this Agreement shall inure to the benefit of and
be binding upon the respective successors and assigns of the parties. Nothing in
this Agreement, express or implied, is intended to confer upon any party other
than the parties hereto or their respective successors and assigns any rights,
remedies, obligations, or liabilities under or by reason of this Agreement,
except as expressly provided in this Agreement.

 

7.5.Each Party agrees to execute, acknowledge and deliver such further
instruments, and to do all such other acts, as may be necessary or appropriate
in order to carry out the purposes and intent of this Agreement.

 

7.6.If any one or more of the provisions of this Agreement is held to be invalid
or unenforceable by any court of competent jurisdiction from which no appeal can
be or is taken, the provision shall be considered severed from this Agreement
and shall not serve to invalidate any remaining provisions hereof. The Parties
shall make a good faith effort to replace any invalid or unenforceable provision
with a valid and enforceable one such that the objectives contemplated by the
Parties when entering this Agreement may be realized.

 

7.7.Any delay in enforcing a Party's rights under this Agreement or any waiver
as to a particular default or other matter shall not constitute a waiver of such
Party's rights to the future enforcement of its rights under this Agreement,
except with respect to an express written and signed waiver relating to a
particular matter for a particular period of time.

-19-

 

 

7.8.Each Party shall act solely as an independent contractor, and nothing in
this Agreement shall be construed to give either Party the power or authority to
act for, bind, or commit the other Party in any way. Nothing herein shall be
construed to create the relationship of partners, principal and agent, or
joint-venture partners between the Parties.

 

7.9.This Agreement was prepared in the English language, which language shall
govern the interpretation of, and any dispute regarding, the terms of this
Agreement. This Agreement and all disputes arising out of or related to this
Agreement or any breach hereof shall be governed by and construed under the Laws
of the State of Delaware, without giving effect to any choice of law principles
that would require the application of the laws of a different state.

 

7.10.This Agreement may be executed in one (1) or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

[Signatures Appear on Following Page]

 

-20-

 

 



IN WITNESS WHEREOF, the Parties have executed this Agreement by their duly
authorized officers as of the date first written above.

 

HEARTWARE, INC.   AVRA SURGICAL ROBOTICS, INC.         By: /s/ Doug Godshall  
By /s/ Jared B. Stamell         Name: Doug Godshall   Name JARED B. STAMELL    
      Title: President/CEO   Title VICE PRESIDENT & GENERAL COUNSEL

  

-21-

 

 

Exhibits:

 

  Exhibit A: Disclosure Schedule         Exhibit B: AVRA Certificate of
Incorporation         Exhibit C: AVRA Bylaws          Exhibit D: Non-Disclosure
Agreements dated August 10, 2010

 

-22-

 

